                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                          :          DOCKET NO. 18-cr-00223-2


VERSUS                                            :          JUDGE WALTER


VERONICA GRAY LEGROS                              :          MAGISTRATE JUDGE KAY


                REPORT AND RECOMMENDATION ON FELONY
           GUILTY PLEA BEFORE UNITED STATES MAGISTRATE JUDGE


       Pursuant to Title 28, United States Code, Section 636(b), and with the written and oral

consent of the defendant, this matter has been referred by the District Court for administration of

Guilty Plea and Allocution under Rule 11 of the Federal Rules of Criminal Procedure.

       This cause came before the undersigned U. S. Magistrate Judge on January 30, 2019 at

which time the defendant expressed a desire to waive her right to plead guilty before a District

Judge and enter into a plea before the U. S. Magistrate Judge. Defendant indicated on the record

her desire to consent to proceed before the undersigned and executed a waiver. Defendant was at

all times represented by counsel, Todd Clemons.

       After said hearing and for reasons orally assigned, it is the finding of the undersigned that

the defendant is fully competent, that her plea of guilty is knowing and voluntary, that her guilty

plea to Count One of the Indictment is fully supported by the written factual basis acknowledged

by defendant orally in court and by her signature on the written document. This factual basis

supports each essential element of the offense to which the defendant pled.




                                                -1-
       Therefore the undersigned U.S. Magistrate Judge recommends that the District Court

ACCEPT the guilty plea of the defendant, Veronica Gray Legros, and that she be finally adjudged

guilty of the offense charged in Count One of the Indictment.

       Sentencing is set for May 9, 2019, at 1:30 p.m., before the Honorable Donald E. Walter in

Lake Charles, Louisiana.

       THUS DONE AND SIGNED in Chambers this 30th day of January, 2019.




                                               -2-
